Citation Nr: 1451077	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1991 to October 1995.  The Appellant is his son.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board observes the Appellant requested to have a personal hearing the Decision Review Office (DRO) of the Muskogee RO.  There is no indication from the record that this hearing was scheduled, however, as this appeal is being granted, there is no prejudice in failing to schedule the hearing.


FINDING OF FACT

By an October 2013 decision, the Veteran was found to have a total and permanent disability effective from July 24, 2009, which was prior to the Appellant's application for DEA benefits.


CONCLUSION OF LAW

The criteria for DEA benefits are met.  38 U.S.C.A. §§ 3510, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3021(a) (1)(iii) (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims entitlement to DEA benefits based on his father's total and permanent disability.  Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§  21.3020, 21.3021, 21.3040, 21.3041 (2014).  

The Appellant filed his claim for DEA benefits in September 2011, which was denied that same month because the Veteran's disability was not found to be "permanent" in nature.  However, in October 2013, during the pendency of this appeal, the Veteran was adjudicated totally and permanently disabled effective from July 24, 2009.  Basic eligibility for DEA benefits was also established as of that date.

As the only cited reason for the initial denial is no longer applicable and the Appellant appears otherwise qualified under the law, this appeal is granted. 


ORDER

The Appellant's claim for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 is granted.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


